                              Case 20-50551-KBO               Doc 221         Filed 10/09/20           Page 1 of 6




                                          IN THE UNITED STATES BANKRUPTCY COURT
                                               FOR THE DISTRICT OF DELAWARE

                                                                                  )
             In re:                                                               )   Chapter 11
                                                                                  )
             SOUTHLAND ROYALTY COMPANY LLC,                                       )   Case No. 20-10158 (KBO)
                                                                                  )
                             Debtor.1                                             )
                                                                                  )
                                                                                  )
                                                                                  )
             SOUTHLAND ROYALTY COMPANY LLC,                                       )
                                                                                  )
                             Plaintiff,                                           )
                                                                                  )
                       vs.                                                        )   Adv. Pro. No. 20-50551 (KBO)
                                                                                  )
             WAMSUTTER LLC,                                                       )
                                                                                  )   Re: Adv. Docket No. 218
                             Defendant.                                           )
                                                                                  )

              DEBTOR’S MOTION FOR ENTRY OF AN ORDER AUTHORIZING THE DEBTOR
                TO REDACT CERTAIN PORTIONS OF THE DEBTOR’S LETTER BRIEF IN
               OPPOSITION TO POST-TRIAL EVIDENTIARY OBJECTIONS OF WILLIAMS

                      Southland Royalty Company LLC (the “Debtor”) submits this motion (this “Motion”) for

         the entry of an order, substantially in the form attached hereto as Exhibit A (the “Proposed

         Order”), authorizing the Debtor to file under seal the Debtor’s Letter Brief in Opposition to Post-

         Trial Evidentiary Objections of Williams (the “Opposition”) [Adv. D.I. 218] filed in the above-

         captioned adversary proceeding (the “Adversary Proceeding”) in response to the letter brief filed

         by defendant Wamsutter LLC (“Williams”) [Adv. D.I. 216] (the “Williams Objection”). In support

         of this Motion, the Debtor respectfully states as follows:




         1Thelast four digits of the Debtor’s United States federal tax identification number are 8522. The Debtor’s mailing address is 400
         West 7th Street, Fort Worth, Texas 76102.

27165688.1
                       Case 20-50551-KBO          Doc 221     Filed 10/09/20      Page 2 of 6




                                          JURISDICTION AND VENUE

                        1.      This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157

         and 1334 and the Amended Standing Order of Reference from the United States District Court for

         the District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to 28

         U.S.C. § 157(b), and, under Local Rule 7012-1, the Debtor consents to the entry of a final order

         by the Court in connection with this Motion to the extent that it is later determined that the Court,

         absent consent of the parties, cannot enter final orders or judgments in connection herewith

         consistent with Article III of the United States Constitution. Venue of the chapter 11 case and this

         Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409. The statutory and legal

         predicates for the relief requested herein are section 107(b) of the Bankruptcy Code, Bankruptcy

         Rule 9018 and Local Rule 9018-1(b).

                                                  BACKGROUND

                        2.      On January 27, 2020 (the “Petition Date”), the Debtor filed a voluntary

         petition for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”).

                        3.      On February 10, 2020, the United States Trustee for the District of Delaware

         appointed an official committee of unsecured creditors (the “Committee,” and together with the

         Debtor and Wamsutter, the “Parties”) [Bankr. Docket No. 84]. No trustee or examiner has been

         appointed in the Chapter 11 Case.

                4.      4.      On March 27, 2020, the Debtor filed a complaint (as amended, the

         “Complaint”) against Wamsutter, thereby initiating an adversary proceeding captioned Southland

         Royalty Co. LLC v. Wamsutter LLC (In re Southland Royalty Co. LLC), No. 20-10158 (KBO),

         Adv. Pro. No. 20-50551 (Bankr. D. Del.) (the “Adversary Proceeding”). On July 13, 2020, the

         Court entered the Order Approving Stipulated Confidentiality Agreement and Protective Order

         [Adv. D.I. 76] (the “Protective Order”).
27165688.1

                                                          2
                       Case 20-50551-KBO          Doc 221      Filed 10/09/20     Page 3 of 6




                        5.      The Court held a five-day trial (the “Trial”) in this Adversary Proceeding

         commencing on September 21, 2020 and ending on September 28, 2020. Following the Trial, on

         October 1, 2020, Wamsutter filed the Williams Objection, in which it objected to the admissibility

         of certain evidence. On October 6, 2020, the Debtor filed its Opposition to the Williams Objection.

         The Debtor’s Opposition to the Williams Objection attached exhibits which contain confidential

         information that is commercially sensitive (the “Confidential Information”).

                                              RELIEF REQUESTED

                        6.      By this Motion, the Debtor requests entry of an order, substantially in the

         form attached hereto as Exhibit A, authorizing the Debtor to file the unredacted Opposition under

         seal, and to file as a publicly available document the Opposition with confidential portions of the

         Opposition redacted.

                                               BASIS FOR RELIEF

                        7.      Section 107(b) of the Bankruptcy Code provides bankruptcy courts with the

         authority to issue orders that will protect entities from potential harm that may result from the

         disclosure of certain confidential information. This section provides in part that:

                        On request of a party in interest, the bankruptcy court shall, and on
                        the bankruptcy court’s own motion, the bankruptcy court may –

                (1)     protect an entity with respect to a trade secret or confidential
                        research, development, or commercial information; or

                (2)     protect a person with respect to scandalous or defamatory matter
                        contained in a paper filed in a case under this title.

         11 U.S.C. § 107(b). In addition, under section 105(a) of the Bankruptcy Code, the Court may

         “issue any order, process, or judgment that is necessary or appropriate to carry out the provisions”

         of the Bankruptcy Code. 11 U.S.C. § 105(a).




27165688.1

                                                          3
                       Case 20-50551-KBO         Doc 221      Filed 10/09/20    Page 4 of 6




                        8.     Bankruptcy Rule 9018 sets forth the procedures by which a party may move

         for relief under section 107(b) of the Bankruptcy Code, and provides that “[o]n motion, or on its

         own initiative, with or without notice, the court may make any order which justice requires (1) to

         protect the estate or any entity in respect of a trade secret or other confidential research,

         development, or commercial information . . . .” Fed. R. Bankr. P. 9018.

                        9.     Unlike its counterpart in Rule 26(c) of the Federal Rules of Civil Procedure,

         section 107(b) of the Bankruptcy Code does not require an entity seeking such protection to

         demonstrate “good cause.” See, e.g., Video Software Dealers Ass’n v. Orion Pictures Corp. (In re

         Orion Pictures Corp.), 21 F.3d 24, 28 (2d Cir. 1994); Phar-Mor, Inc. v. Defendants Named Under

         Seal (In re Phar-Mor, Inc.), 191 B.R. 675, 679 (Bankr. N.D. Ohio 1995). Rather, if the material

         sought to be protected satisfies one of the categories identified in section 107(b), “the court is

         required to protect a requesting party and has no discretion to deny the application.” Orion

         Pictures, 21 F.3d at 27; see also In re Altegrity, Inc., No. 15-10226, 2015 WL 10963572, at *3

         (Bankr. D. Del. July 6, 2015) (“[I]f it is established that the documents sought to be sealed fall

         within the enumerated statutory exception, the court must grant the requested relief (or such other

         relief that protects the moving party).” (emphasis added)).

                        10.    The Debtor submits that the Confidential Information satisfies one of the

         categories in section 107(b) of the Bankruptcy Code, as the Confidential Information contains

         commercially sensitive information. Accordingly, in order to protect the Debtor’s proprietary and

         commercially sensitive information, the Debtor submits that sufficient cause exists for the Court

         to allow for the sealing of the Confidential Information.

                        11.    The Debtor submits that filing the Confidential Information under seal will

         not prejudice any parties in interest. To ensure that key constituents in the case receive adequate


27165688.1

                                                          4
                       Case 20-50551-KBO          Doc 221     Filed 10/09/20      Page 5 of 6




         notice, the Debtor has shared (or will share) a copy of the sealed Opposition with the Court, the

         United States Trustee for the District of Delaware, counsel to the Committee, and counsel to the

         RBL Agent.

                        12.     For the foregoing reasons, the Debtor respectfully requests that the Court

         permit the Debtor to file the Confidential Information under seal.

                                COMPLIANCE WITH LOCAL RULE 9018-1(d)

                        13.     To the best of the knowledge, information and belief of the undersigned

         counsel to the Debtor, the Opposition does not contain information subject to Confidentiality

         Rights (as defined in Local Rule 9018-1(d)(iii)) of another Holder of Confidentiality Rights. To

         that end, counsel for Wamsutter has advised counsel for the Debtor that it has reviewed the

         Opposition, and Wamsutter does not believe the Opposition contains information that requires

         confidential treatment from Wamsutter’s perspective.

                                                      NOTICE

                        14.     Notice of this Motion has been provided to the following parties in interest:

         (a) the Office of the United States Trustee for the District of Delaware; (b) counsel to Wamsutter;

         and (c) counsel to the Committee; and (d) counsel to the RBL Agent. In light of the nature of the

         relief requested herein, the Debtor submits that no other or further notice is necessary.

                                    [Remainder of page intentionally left blank]




27165688.1

                                                          5
                         Case 20-50551-KBO        Doc 221      Filed 10/09/20     Page 6 of 6




                                                  CONCLUSION

                         WHEREFORE, the Debtor respectfully requests that the Court enter the Proposed

         Order granting the relief requested herein and such other and further relief as is just and proper.

             Dated:   October 9, 2020                 YOUNG CONAWAY STARGATT & TAYLOR,
                      Wilmington, Delaware            LLP

                                                      /s/ S. Alexander Faris
                                                      M. Blake Cleary (No. 3614)
                                                      Sean M. Beach (No. 4070)
                                                      S. Alexander Faris (No. 6278)
                                                      Rodney Square
                                                      1000 North King Street
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 571-6600
                                                      Facsimile: (302) 571-1253
                                                      Email: mbcleary@ycst.com
                                                               sbeach@ycst.com
                                                               afaris@ycst.com

                                                      -and-

                                                      SHEARMAN & STERLING LLP

                                                      C. Luckey McDowell (admitted pro hac vice)
                                                      Ian E. Roberts (admitted pro hac vice)
                                                      2828 N. Harwood Street, Suite 1800
                                                      Dallas, TX 75201
                                                      Phone: (214) 271-5777
                                                      Email: luckey.mcdowell@shearman.com
                                                              ian.roberts@shearman.com

                                                      Sara Coelho (admitted pro hac vice)
                                                      Foteini Teloni (admitted pro hac vice)
                                                      599 Lexington Avenue
                                                      New York, NY 10022
                                                      Phone: (212) 848-4000
                                                      Email: sara.coelho@shearman.com
                                                              fay.teloni@shearman.com

                                                      Co-Counsel to the Debtor and
                                                      Debtor in Possession



27165688.1

                                                          6
